Citation Nr: 0424862	
Decision Date: 09/09/04    Archive Date: 09/16/04

DOCKET NO.  03-37 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk






INTRODUCTION

The veteran served on active duty from March 1943 to April 
1946.  AThis matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a decision by the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the veteran's claim of entitlement to 
service connection for bilateral hearing loss and tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran maintains that exposure to gunfire during WW II 
caused his current hearing loss and tinnitus.  He stated that 
the noise exposure occurred many days of training with 
weapons, including the 30 caliber machine gun.  Current 
medical records have confirmed the presence of hearing loss.  
As such the Board finds that a VA specialized examination is 
warranted.  The veteran has indicated that he was first 
treated for hearing loss at a VA facility in 1988.  These 
records should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the VA medical 
facility in Kansas City, Missouri to 
furnish copies of any medical records 
pertaining to the veteran's hearing loss 
and/or tinnitus from 1998 to July 17, 
2001.

2.  The veteran should be scheduled for a 
VA examination by a specialist in ear 
disorders (M.D.) in order to determine 
the nature, severity and etiology of any 
hearing loss and tinnitus. In addition to 
an audiological evaluation, any other 
testing deemed necessary should be 
performed.  The examiner should be 
provided with the veteran's claims folder 
for review in conjunction with the 
examination. It is requested that the 
examiner obtain a detailed military and 
civilian history of noise exposure.  
Following the examination, it is 
requested that the examiner render an 
opinion as to whether it is as likely as 
not that any hearing loss and/or tinnitus 
diagnosed is related to inservice noise 
exposure. A complete rationale for any 
opinion expressed should be provided.

3.  The RO should then readjudicate the 
issues on appeal.  In the event that any 
action taken remains adverse to the 
veteran, a supplemental statement of the 
case should be provided to the veteran 
and his representative, and an 
opportunity to respond. Thereafter, 
subject to current appellate procedures, 
the case should again be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




